Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1, 3, 7, 9, 10-19 are amended.
Claims 1-20 are pending. 

Response to Remarks:
Regarding 103:
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Regarding 101:
Applicant’s argument with respect to claims 1-20 have been considered, but are not persuasive.  Essentially, the Applicant asserts that the claim amendments have rendered the rejection moot. However, after careful consideration and examination, as shown below, the Examiner maintains the rejection.  See below for further details. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Claim 1, 10, and 19 are directed to the abstract idea of a mental process and an algorithm.
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 10, and 19 when “taken as a whole,” are directed to the abstract idea of a mental process and an algorithm. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 10, and 19 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within a mental process and an algorithm and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…computing device… factor analysis circuitry…outcome evaluation circuitry…product model…first regulation offending model…communications circuitry…the non-transitory computer-readable storage medium storing instructions…”


The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 2-9, 11-18, and 20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 1, 10, and 19 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 10, and 19 do include various elements that are not directed to the abstract idea.  These elements include, ““…computing device… factor analysis circuitry…outcome evaluation circuitry…product model…first regulation offending model…communications circuitry…the non-transitory computer-readable storage medium storing instructions…” these amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig. 1-2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 2-9, 11-18, and 20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 10, and 19.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lazerson (US Pub. No. 2014/0129397) (Hereinafter, Lazerson) in view of Zhang, et. Al. (US Pub. No. 2009/0299896) (Hereinafter, Zhang).

As per claim 1,
Lazerson teaches,
A method for improved model compliance, the method comprising:
(Abstract and paragraph 2)

Receiving, via a computing device, a product model, wherein the product model is generated from user data associated with a plurality of users and, wherein an outcome of operation of the product model by the computing device selects at least a portion of the plurality of users to receive a product associated with the product model;
(paragraph 59-79, wherein the prior art is discussing the how the model for giving (or denying) clients loans and their terms (i.e. generated product model) took information, including Brower data (i.e. user data) from the clients (i.e. plurality of users) and wherein not all the clients did/will/have receieved the loan (product model by computing device outcome of operation selects at least a portion of the plurality of users to receive a product associated with the product model.)  

Receiving, via the computing device, a first regulation offending model, wherein the first regulation offending model is non-compliant with respect to a first regulatory factor, wherein an outcome of operation of the first regulation offending model by the computing device with respect to the plurality of users selects at least a portion of the plurality of users to receive a product associated with the product model;
(paragraphs 113 and 114 discussing the mortgage modeling module (i.e. first regulation offending model) that is used to model the various factors; read in light of paragraphs 103-104 wherein the mortgage modeling module receives the data of the clients that are selected to receive the loan from, this is the same loans for the product model (i.e. outcome of operation of the first regulation offending model by the computing device with respect to the plurality of users selects at least a portion of the plurality of users to receive a product associated with the product model); these paragraphs are read in light of paragraphs 105-106 wherein those paragraphs discussing how the loan were in violation of certain regulations, i.e. (non-compliant with respect to a first regulatory factor)


Analyzing, via factor analysis circuitry of the computing device, the product model with the first regulation offending model by comparing the outcome of operation of the product model with the outcome of operation of the first regulation offending model for each of the plurality of users; 
(paragraphs 113-116, discussing how the two models-the banking system that gave out the loan and the mortgaged modeling module-are compared to each other via a scorecard, further noting on paragraph 115  that this could be done on an individual level, i.e.  each of the plurality of users, “…The pattern and practice analysis 266 may be applied at the individual or branch level, so that the patterns and practices of a particular loan officer or branch within a lending organization may be benchmarked against other loan officers or branches…”)

Generating, via outcome evaluation circuitry of the computing device, a first regulation compliance score for the product model with respect to the first regulatory factor based upon the comparison; and 

 
Lazerson does not teach, however,  Zhang does teach,

Modifying via the factor analysis circuitry, the product model based upon the first regulation compliance score. 
(paragraph 133, noting “…a model validation system can include an optimization process which can be integrated into a validation process to balance credit and compliance risk objectives…”)

Lazerson is directed to systems and methods for assessing mortgage lender and broker compliance. (see, Lazerson Abstract) Zhang is directed to a model validation of a model for compliance and credit risk in borrowing. (see, Zhang Abstract)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Zhang within the invention of Lazerson with the motivation of a computer-implemented loan evaluation systems and more particularly to computer-implemented systems and methods for integrated model validation for compliance and credit risk. (see, Zhang paragraph 2) Moreover, both inventions are within the same field of endeavor, namely compliance checking of models within the banking system, therefore, their combination would have yielded predictable success. 


As per claim 2,
Lazarous teaches, 
The method according to Claim 1, further comprising:
determining, via the outcome evaluation circuitry, whether the first regulation compliance score satisfies a first regulatory factor threshold;
(paragraph 115-117, noting on 115, “…In other embodiments, the pattern and practice analysis 266 may set forth industry standards so the afore-mentioned scorecards may include 

 and generating, via communications circuitry of the computing device, a first violation notification in an instance in which the first regulation compliance score fails to satisfy the first regulatory factor threshold
(paragraph 48, noting “…The result reporting module 166 can be configured to alert the regulator based on a variety of triggering conditions, including a set threshold numbers/percentages of non-compliance, a threshold percentage of erroneous lender calculations, and so forth. The report may also be sent to the broker or lender whose data have triggered the non-compliance notification(s)…”)

As per claim 3,
Lazarous teaches, 
The method according to Claim 1, wherein modifying the product model based upon the first regulation compliance score further comprises:
determining, via the outcome evaluation circuitry, whether the first regulation compliance score satisfies a first regulatory factor threshold; 
(paragraph 115-117, noting on 115, “…In other embodiments, the pattern and practice analysis 266 may set forth industry standards so the afore-mentioned scorecards may include pattern and practice information (e.g. how the patterns and practices of a particular lending organization measure up to the industry-standard patterns and practices)…”)

Lazarous does not teach, however, Zhang does teach, 
and modifying, via the factor analysis circuitry, the product model in an instance in which the first regulation compliance score fails to satisfy the first regulatory factor threshold
(paragraph 133, noting “…a model validation system can include an optimization process which can be integrated into a validation process to balance credit and compliance risk objectives…”)

Lazerson is directed to systems and methods for assessing mortgage lender and broker compliance. (see, Lazerson Abstract) Zhang is directed to a model validation of a model for 

As per claim 4,
Lazarous teaches, 
The method according to Claim 1, wherein analyzing the product model with the first regulation offending model further comprises iteratively analyzing the product model, via the factor analysis circuitry, to determine a plurality of regulation compliance scores for the first regulatory factor
(paragraph 115, noting “…For example, the data bank 288 may provide scorecards 264 detailing the overall performance of a particular lending organization, which may include analysis of reconstructed data from the mortgage modeling module 150 over, for example, a month-long period. In other embodiments, the scorecards may be generated daily, weekly, or at other frequency…”)

As per claim 5,
Lazarous teaches, 
The method according to Claim 4, wherein generating the first regulation compliance score for the first regulatory factor further comprises averaging the plurality of regulation compliance scores
(paragraph 115 and 117, noting on 115, “…Besides periodic reporting through the scorecards, as an additional example, the data bank 288 may also apply pattern and practice analyses 266 to the reconstructed data received from the mortgage modeling module 150…”; further noting on 117“…In other embodiments, the averages of similar situated lending organizations may be compared to the transaction/result/scorecard of a particular lending organization in question…”)

As per claim 6,
Lazarous does not teach,  however, Zhang does teach,  
The method according to Claim 4, wherein generating the first regulation compliance score for the first regulatory factor further comprises selecting the maximum absolute value from amongst the plurality of regulation compliance scores
(paragraph 103, noting “…For non-hybrid models an MCS is recommended to construct the handle, as opposed to pure data-driven approaches, such as picking the variables possessing the highest predictive strength in the scorecard or other base model…”)

Lazerson is directed to systems and methods for assessing mortgage lender and broker compliance. (see, Lazerson Abstract) Zhang is directed to a model validation of a model for compliance and credit risk in borrowing. (see, Zhang Abstract)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Zhang within the invention of Lazerson with the motivation of a computer-implemented loan evaluation systems and more particularly to computer-implemented systems and methods for integrated model validation for compliance and credit risk. (see, Zhang paragraph 2) Moreover, both inventions are within the same field of endeavor, namely compliance checking of models within the banking system, therefore, their combination would have yielded predictable success. 


Claims 10-15 disclose similar limitations as claims 1-5 above, however, in an apparatus form.  Lazarson teaches, the prior art invention in an apparatus form. Therefore, claims 10-15 are rejected under similar rationale.

Claims 19-20 disclose similar limitations as claims 1-2 above, however, in a non-transitory readable medium form.  Lazerson teaches, the prior art invention in similar fashion.  Therefore, claims 19-20 are rejected under similar rationale. 

s 7-9 and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Lazerson in view of Zhang as applied to claim 1 above, and further in view of Official Notice.

As per claim 7,
Lazarous teaches, 
The method according to Claim 1, further comprising:
receiving, via the computing device, a…, wherein the … is non-compliant with respect to a …, wherein an outcome of operation of the… by the computing device with respect to the plurality of users selects at least a portion of the plurality of users to receive a product associated with the product model; 
(paragraphs 113 and 114 discussing the mortgage modeling module (i.e. first regulation offending model) that is used to model the various factors; read in light of paragraphs 103-104 wherein the mortgage modeling module receives the data of the clients that are selected to receive the loan from, this is the same loans for the product model (i.e. outcome of operation of the first regulation offending model by the computing device with respect to the plurality of users selects at least a portion of the plurality of users to receive a product associated with the product model); these paragraphs are read in light of paragraphs 105-106 wherein those paragraphs discussing how the loan were in violation of certain regulations, i.e. (non-compliant with respect to a first regulatory factor)


Analyzing, via the factor analysis circuitry, the product model with the second regulation offending model by comparing the outcome of operation of the product model with the outcome of operation of the… for each of the plurality of users; 
(paragraphs 113-116, discussing how the two models-the banking system that gave out the loan and the mortgaged modeling module-are compared to each other via a scorecard, further noting on paragraph 115  that this could be done on an individual level, i.e.  each of the plurality of users, “…The pattern and practice analysis 266 may be applied at the individual or branch level, so that the patterns and practices of a particular loan officer or branch within a lending organization may be benchmarked against other loan officers or branches…”)


(paragraph 115, noting “…For example, the data bank 288 may provide scorecards 264 detailing the overall performance of a particular lending organization, which may include analysis of reconstructed data from the mortgage modeling module 150 over, for example, a month-long period. In other embodiments, the scorecards may be generated daily, weekly, or at other frequency….”)

Lazarous and Zhang do not explicitly teach multiple analysis (i.e. second regulation offending model; second regulatory factor; second compliance score) as claimed.  

However,  it is well settled that the mere duplication of parts, absent an unexpected result does not make a patentable distinction.  Therefore,  it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the analysis teachings of Lazarous/Zhang to have performed the analysis multiple times, because it is well settled that mere duplication of parts (in re Harza) does not provide a patentable distinction. (See MPEP 2144.04).

As per claim 8,
Lazarson teaches, 
The method according to Claim 7, further comprising:
determining, via the outcome evaluation circuitry, whether….satisfies …;
(paragraph 115-117, noting on 115, “…In other embodiments, the pattern and practice analysis 266 may set forth industry standards so the afore-mentioned scorecards may include pattern and practice information (e.g. how the patterns and practices of a particular lending organization measure up to the industry-standard patterns and practices)…”)

Lazerson does not teach, however, Zhang does teach,
 and modifying, via the factor analysis circuitry, the product model in an instance in which the … fails to…
(paragraph 133, noting “…a model validation system can include an optimization process which can be integrated into a validation process to balance credit and compliance risk objectives…”)



Lazarous and Zhang do not explicitly teach multiple analysis (i.e. second regulation offending model; second regulatory factor; second compliance score) as claimed.  

However,  it is well settled that the mere duplication of parts, absent an unexpected result does not make a patentable distinction.  Therefore,  it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the analysis teachings of Lazarous/Zhang to have performed the analysis multiple times, because it is well settled that mere duplication of parts (in re Harza) does not provide a patentable distinction. (See MPEP 2144.04).

As per claim 9, 
Lazarson teaches, 
The method according to Claim 8, further comprising:
Analyzing, via the factor analysis circuitry, the …with the first regulation offending model by comparing an outcome of operation of the modified product model with the outcome of operation of the first regulation offending model for each of the plurality of users; 
(paragraphs 113-116, discussing how the two models-the banking system that gave out the loan and the mortgaged modeling module-are compared to each other via a scorecard, further noting on paragraph 115  that this could be done on an individual level, i.e.  each of the plurality of users, “…The pattern and practice analysis 266 may be applied at the individual or branch level, so that the patterns and practices of a particular loan officer or branch within a lending organization may be benchmarked against other loan officers or branches…”)

and generating, via the outcome evaluation circuitry, a …for the first regulatory factor
(paragraph 115, noting “…For example, the data bank 288 may provide scorecards 264 detailing the overall performance of a particular lending organization, which may include analysis of reconstructed data from the mortgage modeling module 150 over, for example, a month-long period. In other embodiments, the scorecards may be generated daily, weekly, or at other frequency….”)

Lazarous and Zhang do not explicitly teach multiple analysis (i.e. modified product model; modified first regulation compliance score) as claimed.  

However,  it is well settled that the mere duplication of parts, absent an unexpected result does not make a patentable distinction.  Therefore,  it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the analysis teachings of Lazarous/Zhang to have performed the analysis multiple times, because it is well settled that mere duplication of parts (in re Harza) does not provide a patentable distinction. (See MPEP 2144.04).


As per claims 16-18
Claims 16-18 disclose similar limitations as claims 7-9 above, however, in an apparatus form.  Lazarson teaches, the prior art invention in an apparatus form. Therefore, claims 16-18 are rejected under similar rationale.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI

Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623